Citation Nr: 1640577	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-23 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for atherosclerotic cardiovascular disease.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for residuals of a fracture of the tibia plateau.

5.  Entitlement to service connection for a lower back disability.

6.  Entitlement to service connection for a lung disability.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for abdominal aortic aneurysm.

9.  Entitlement to service connection for hernia.

10.  Entitlement to service connection for acid reflux.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served from April 1965 to July 2001 in both active service and National Guard service.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

When this case was before the Board in September 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of a fracture of the tibia plateau, a lower back disability, a lung disability, sleep apnea, abdominal aortic aneurysm, hernia, and acid reflux are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam during the Vietnam War.

2.  The Veteran has been diagnosed with atherosclerotic cardiovascular disease, a form of ischemic heart disease.

3.  The Veteran has been diagnosed with type II diabetes mellitus.

4.  The Veteran's erectile dysfunction is etiologically related to his type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for atherosclerotic cardiovascular disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2016).

2.  The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2016).

3.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims of entitlement to service connection for atherosclerotic heart disease, type II diabetes mellitus, and erectile dysfunction.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  A disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a) (2016).

Where a veteran served in the Republic of Vietnam during the Vietnam War, the veteran shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(ii) (2016).  For such veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of the disease during the period of service at issue.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Both ischemic heart disease and type II diabetes mellitus are among the diseases for which presumptive service connection may be established on the basis of herbicide exposure.  38 C.F.R. § 3.309(e) (2016).  The Board notes atherosclerotic cardiovascular disease is considered to be a form of ischemic heart disease for these purposes.  38 C.F.R. § 3.309(e) (2016).  Thus, if a veteran was exposed to a herbicide agent during active service and manifests atherosclerotic cardiovascular disease or type II diabetes mellitus to a compensable degree at any time after such service, the condition or conditions will be service connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board first notes the Veteran's medical records show he currently has atherosclerotic cardiovascular disease, type II diabetes mellitus, and erectile dysfunction.

On his June 2010 application for VA benefits, the Veteran indicated he had served in the Republic of Vietnam between December 1966 and January 1968.  The Veteran's official military personnel file (OMPF) and service treatment records (STRs) for this period of service have been associated with the record.  Unfortunately, however, many of the relevant records are illegible, including what appear to be records documenting the Veteran's list of duty assignment locations during the Vietnam War.  The Board notes the relevant records have been marked by VA scanning contractors as the "Best Copy" available, meaning that the paper documents themselves are illegible.  Thus, re-scanning the records would be futile.

The Board notes, however, that a "Report of Separation and Record of Service" document for the Veteran's period of service in the Air National Guard of Missouri from May 1976 to July 2001 indicates he previously received the Vietnam Service Medal and the Southwest Asia Service Medal, among others.  The Board notes that no evidence appears in the record to contradict the Veteran's claim of having served in the Republic of Vietnam during the Vietnam War.  As such, upon a careful review of the entire record, the Board finds that the evidence is at least in equipoise as to whether the Veteran served in the Republic of Vietnam during the Vietnam War.  Accordingly, granting of service connection for atherosclerotic cardiovascular disease, a form of ischemic heart disease, as well as type II diabetes mellitus, is warranted on a presumptive basis.  

The Board next notes that in April 2012, the Veteran underwent an examination by his private physician, who noted diagnoses of both type II diabetes mellitus and erectile dysfunction.  The physician stated that the Veteran's erectile dysfunction was at least as likely as not due to his type II diabetes mellitus.  Upon a review of the entire record, there is no evidence to contradict the Veteran's physician's opinion in this regard.  As such, the Board finds a preponderance of the evidence shows the Veteran's erectile dysfunction is etiologically related to his type II diabetes mellitus.  Accordingly, granting of service connection for erectile dysfunction is warranted.


ORDER

Service connection for atherosclerotic cardiovascular disease is granted.

Service connection for type II diabetes mellitus is granted.

Service connection for erectile dysfunction is granted.



REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

At the outset, the Board notes that the Veteran served in the Air Force as well as in the Air Force Reserves and the Air National Guard of Missouri for various periods between April 1965 and July 2001.  He served on active duty with the Air Force between April 1965 and August 1968 and between February 1986 and April 1991.  As indicated by his OMPF, he was also on active duty status for the entire period between May 1986 and his July 2001 separation.  As such, the Board has determined that for VA benefits purposes, the Veteran served on active duty for the entire period between May 1986 and July 2001.

The Board also notes generally that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Residuals of a Fracture of the Tibia Plateau 

The Veteran's STRs indicate he fractured his left tibia during service.  While the STRs are inconsistent as to the exact date of the fracture, the Veteran contends the fracture occurred sometime in 1992.  His contention is supported by buddy statements authored by two fellow service members, M.W.P. and G.S.J., who asserted the Veteran sustained a tibia plateau fracture in 1992.  A June 1999 treatment note also indicates the fracture occurred in 1992.  As noted above, the Board has determined the Veteran served on active duty throughout 1992.

The Board notes that while post-service medical records indicate the Veteran has reported pain in his left leg and knee, it is unclear whether he has any current diagnosis related to the in-service fracture.  Under these circumstances, the Board finds that a remand is warranted in order to afford the Veteran a VA examination to determine whether he has any residuals of his in-service left tibia fracture.

Lower Back Disability 

The Board notes that post-service medical records show the Veteran has been diagnosed with degenerative disc disease of the lumbar spine with a possible herniated disc.  The Veteran's STRs show he reported chronic lower back pain on several occasions, including in July 1992, January 1994, August 1999, and October 1999.  Under these circumstances, the Board finds a remand is warranted to afford the Veteran a VA examination to determine whether any current lower back disorder originated during or is otherwise etiologically related to his service.

Lung Disability 

The Veteran reported he has a lung disability related to in-service exposure to SCUD missiles.  In a buddy statement, a fellow service member stated the Veteran developed a lung disorder and was subsequently treated for potential exposure to hazardous chemicals in service.  Post-service medical records dated in February 2008 and May 2010 note lung findings and symptoms including numerous rounded areas of groundglass opacity within the upper lobes and superior segments in the lower lobes predominantly, as well as mild pulmonary vascular redistribution.  Under these circumstances, the Board finds a remand is warranted to afford the Veteran a VA examination to determine whether he has any current lung disability, and if so, whether it is etiologically related to his service.

Sleep Apnea

The record shows the Veteran has been diagnosed with severe obstructive sleep apnea.  He contends the disorder originated in service.  Under these circumstances, the Board finds a remand is warranted to afford the Veteran a VA examination to determine whether his sleep apnea originated during service or is otherwise etiologically related to service.

Abdominal Aortic Aneurysm 

The record shows the Veteran underwent surgery relating to an abdominal aortic aneurysm in July 1992.  Post-service medical records dated in January 2012 show he was diagnosed with a right common iliac artery aneurysm.  It is unclear, however, whether this condition, or any other current condition, is related to the Veteran's abdominal aortic aneurysm, to include the July 1992 surgery.  Again, as noted, the Board has determined the Veteran was on active duty throughout 1992.  Under these circumstances, the Board finds a remand is warranted to afford the Veteran a VA examination to determine whether he has any current disorder related to his in-service diagnosis and/or surgery. 

Hernia 

The record shows the Veteran underwent at least one surgery, in December 1993, to repair an incisional hernia related to his July 1992 surgery for an abdominal aortic aneurysm.  Again, it is unclear if the Veteran's current right common iliac artery aneurysm or any other current disorder is related to the in-service incisional hernia.  As such, the Board finds a remand is warranted to afford the Veteran a VA examination to determine if he has any current disorder related to his in-service hernia.


Acid Reflux

At the time of his July 2001 separation from the Air National Guard of Missouri, the Veteran indicated he had been diagnosed with acid reflux, and that he was taking Prilosec indefinitely.  However, the record is unclear as to whether the Veteran currently has acid reflux or any related disorder.  Under these circumstances, the Board finds a remand is warranted to afford the Veteran a VA examination.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of any residuals of a left tibia plateau fracture that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify any residuals of a left tibia plateau fracture that have been present during the period of the claim.  If the examiner determines that no residuals have been present during the period of the claim, the examiner should explain why no diagnosis is warranted.  

The examiner must specifically address the Veteran's lay statements, the statements of his fellow service members, and his STRs, which show he underwent left tibia plateau fracture surgery in 1992.  The examiner is advised the Board has determined the Veteran was on active duty for the entire period between May 1986 and July 2001.

3.  The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all lower back disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify each lower back disorder that has been present during the period of the claim.  For each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's service.

In providing the opinion(s), the examiner must specifically address the Veteran's STRs which show he complained of lower back pain on numerous occasions in service, including in July 1992, January 1994, August 1999, and October 1999.  The examiner is advised the Board has determined the Veteran was on active duty for the entire period between May 1986 and July 2001.

The examiner must provide a rationale for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all lung disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify each lung disorder that has been present during the period of the claim.  If the examiner determines that no lung disorder has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.  

If the examiner determines that any lung disorder has been present for any portion of the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's service.

In providing the opinion(s), the examiner must address the lay statements of the Veteran and his fellow service member to the effect that he developed a lung disorder during service related to exposure to SCUD missiles and other hazardous chemicals.

The examiner must also address the post-service medical findings in February 2008 and May 2010 of numerous rounded areas of groundglass opacity within the upper lobes and superior segments of lower lobes predominantly, as well as mild pulmonary vascular redistribution. 

If the examiner determines that any of the Veteran's lung symptoms or abnormalities are not attributable to a known clinical diagnosis, the examiner should so state and identify any objective indications of the symptoms and/or abnormalities.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea originated during or is otherwise etiologically related to the his service.  The examiner is advised the Board has determined the Veteran was on active duty for the entire period between May 1986 and July 2001.

The examiner must provide a rationale for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of any disability present during the period of the claim involving the Veteran's aorta and/or abdomen.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify any present disorders related to the Veteran's aorta and/or abdomen.  If the examiner determines that no disorder has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.  

If the examiner determines that any disorder has been present for any portion of the period of the claim, the examiner should state an opinion for each such disorder as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's service.

In providing the opinion(s), the examiner must address the Veteran's STRs, which show he underwent surgery to repair an abdominal aortic aneurysm in July 1992, and underwent surgery to repair an incisional hernia, related to the July 1992 surgery, in December 1993.  The examiner is advised the Board has determined the Veteran was on active duty for the entire period between May 1986 and July 2001.

The examiner must also address the Veteran's post-service medical records which show he was diagnosed with a right common iliac artery aneurysm in January 2012.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

7.  The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his acid reflux.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should confirm or rule out a diagnosis of acid reflux disease.  If the examiner determines that acid reflux disease has not been present during the period of the claim, the examiner should explain why no diagnosis is warranted.  

If the examiner determines that acid reflux disease has been present for any portion of the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acid reflux disease originated in or is otherwise etiologically related to the his service.

In providing this opinion, the examiner must specifically address the Veteran's STRs which show that at the time of his July 2001 separation, he reported he had been diagnosed with acid reflux and that he was prescribed Prilosec to be taken indefinitely.  The examiner is advised the Board has determined the Veteran was on active duty for the entire period between May 1986 and July 2001.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

8.  The RO or the AMC should also undertake any other development it determines to be warranted.

9.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


